Exhibit 99.1 News Announcement FUNDTECH REPORTS FINANCIAL RESULTS FOR THE THIRD QUARTER OF 2011 3rd Quarter revenue of $42.2 million represents year-over-year organic growth of 17%. 3rd Quarter GAAP EPS 8 Cents / 3rd Quarter Non GAAP EPS 29 Cents. JERSEY CITY, N.J. — November 2, 2011 - Fundtech Ltd. (NASDAQ: FNDT), a market leader in global transaction banking solutions, today announced financial results for the third quarter of 2011.Fundtech posted quarterly revenues of $42.2 million, a 17% increase year-over-year, compared to third quarter revenues of $36.0 million in 2010, and a 4% increase compared to second quarter 2011 revenues of $40.5 million. On a GAAP (Generally Accepted Accounting Principles) basis, Fundtech reported net income of $1.3 million, or $0.08 per diluted share, for the third quarter of 2011 compared with net income of $2.9 million, or $0.19 per diluted share, in the third quarter of 2010, and net income of $2.1 million, or $0.13 per diluted share, in the second quarter of 2011. Excluding stock-based compensation, amortization of intangibles, costs incurred in connection with the previously announced agreements to be acquired by GTCR and to merge with S1 Corporation and deferred taxes, Fundtech’s adjusted (non-GAAP) net income for the third quarter of 2011 was $4.6 million, or $0.29 per diluted share, compared with $4.1 million, or $0.26 per diluted share, in the third quarter of 2010 and $4.2 million, or $0.27 per diluted share, in the second quarter of 2011. (See Schedule A attached to this news release Reconciliation from GAAP). As previously announced based on its current assessment, Fundtech expects that the closing of the transaction to be acquired by GTCR will occur toward the end of the fourth quarter of 2011.We are, therefore, withdrawing our financial guidance for 2011.There is, however, no assurance of the exact timing of the closing nor that the closing can be consummated on the terms provided in the GTCR Merger Agreement. “I am very proud of the achievements of the company throughout this year, as well as over the last few years. I believe that Fundtech will continue to be a leading provider of products and solutions to the global financial community“ said Fundtech's Chairman of the Board Avi Fischer. “I want to thank our dedicated employees, led by the founder and CEO Reuven Ben Menachem and his management team, who collectively built this excellent company." “I want to thank Avi for his leadership over the last few years,” said Reuven Ben Menachem “and I also want to thank the members of our Board of Directors for their help and support. I am very excited about this new chapter that is about to unfold working with our new partners at GTCR and Bankserv, and I believe that we will continue to be the leading global provider of products and solutions to the financial community.” Reconciliation of GAAP Results to Non-GAAP Results Fundtech provides non-GAAP operating results as a supplement to its GAAP financial results. The presentation of this information should not be considered in isolation to, or as a substitute for, the financial results presented in accordance with GAAP. Management believes that non-GAAP financial measures are useful to investors because they allow for an evaluation of Fundtech with a focus on the performance of its core operations. Fundtech’s executive management team uses these same non-GAAP measures internally to assess the ongoing performance of the company. Since this information is not a GAAP measurement of financial performance, there are material limitations to its usefulness on a stand-alone basis, including the lack of comparability of this presentation to the GAAP financial results of other companies. We are presenting Fundtech’s non-GAAP net income as well as Adjusted EBITDA. We define non-GAAP net income as net income plus stock-based compensation, amortization of intangibles, depreciation charges, impairment of goodwill and other intangible assets, merger expenses, impairment of marketable securities, and deferred taxes.We define Adjusted EBITDA as net income plus stock-based compensation, depreciation and amortization expenses, merger expenses, impairment of marketable securities, deferred and current taxes, and interest expense (income). A detailed reconciliation of GAAP net income to non-GAAP net income and Adjusted EBITDA is included in the attached Schedule A. About Fundtech Fundtech (NASDAQ: FNDT), was founded in 1993, and is a leading provider of software and services to banks of all sizes around the world. Payments systems include wire transfers, ACH origination, cross-border payments and remittance. Cash management systems are designed for large corporate through small business clients. Fundtech operates the world’s largest SWIFT service bureau. We offer an extensive line of financial supply chain applications including electronic invoice presentment and supply chain financing. We are the leading provider of CLS systems to the world’s largest banks. More than 1,000 clients throughout the world rely on Fundtech solutions to improve operational efficiency and provide greater competitiveness through innovative business-to-business services. For more information, visit www.fundtech.com. Forward Looking Statements: This news release contains forward-looking statements made pursuant to the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are inherently subject to risks and uncertainties, many of which cannot be predicted or quantified. When used in this Release, the words, "estimates," "expects," "anticipates," "believes," "plans," "intends," and variations of such words and similar expressions are intended to identify forward-looking statements that involve risks and uncertainties. Future events and actual results could differ materially from those set forth in, contemplated by or underlying the forward-looking statements. The factors that could cause actual results to differ materially from those discussed or identified from time to time in Fundtech's public filings, including its Annual Report on Form 20-F for the year ended December 31, 2010, including general economic and market conditions, changes in regulations and taxes and changes in competition in the pricing environment. Undue reliance should not be placed on these forward-looking statements, which are applicable only as of the date hereof. Fundtech undertakes no obligation to revise or update these forward-looking statements to reflect events or circumstances that arise after the date of this release or to reflect the occurrence of unanticipated events. ### FUNDTECH LTD. AND ITS SUBSIDIARIES Condensed Consolidated Balance Sheets (In Thousands) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short term deposit Marketable securities Trade receivables, net Deferred tax asset Other accounts receivable and prepaid expenses Total current assets Marketable securities Severance pay fund Long term deposits Long term prepaid expenses Property and equipment, net Goodwill, net Other assets, net - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade payables $ $ Deferred revenues Employee and payroll accruals Other accounts payable and accrued expenses Total current liabilities Accrued severance pay Deferred tax liability Other long term liabilities Total liabilities Shareholders' equity: Share capital 51 51 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Treasury stock, at cost ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ FUNDTECH LTD. AND ITS SUBSIDIARIES Consolidated Statements of Operations (In Thousands, Except Share and Per Share Data) ThreeMonths Ended Nine Months Ended September 30, September 30, Revenues: Software license $ Software hosting Maintenance Services Total revenues Operating expenses: Software licenses costs 16 30 70 Amortization of other intangible assets Maintenance, hosting and services costs [1] Software development [1] Selling and marketing [1] General and administrative [1] Total operating expenses Operating income Financial income (expense), net 40 ) Income taxes ) Net income $ Net income per share: Net income used in computing income per share $ Basic income per share $ Diluted income per share $ Shares used in computing: Basic income per share Diluted income per share Adjusted non-GAAP[2] net income per share: Adjusted non-GAAP[2] net income used in computing income per share $ Adjusted non-GAAP[2] net income per share $ Shares used in computing adjusted non-GAAP[2] net income per share [1] Includes charges for stock-based compensation in 2011 and 2010 [2] See Reconciliation from GAAP FUNDTECH LTD. AND ITS SUBSIDIARIES Consolidated Statement of Cash Flows (In Thousands) ThreeMonths Ended Nine Months Ended September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Loss from sale of fixed assets 7 16 Accrued interest on marketable securities and accretion amortization 49 68 93 Deferred income taxes 62 Increasein trade receivables ) Decrease in prepaid expenses and other accounts receivable Increase (Decrease) in trade payables ) ) Increase (Decrease) in deferred revenues ) ) Increase (Decrease) in employee and payroll accruals ) Increase in other accounts payable and accrued expenses Increase in accrued severance pay, net Net cash provided by (used in) operations ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in held-to-maturity marketable securities ) ) ) Redemption of held-to-maturity marketable securities Investment in short term deposits ) ) ) Purchase of property and equipment ) Net change in long term deposits and long term prepaid expenses ) 20 ) ) Additional consideration in a business combination ) ) ) Proceeds from sale of fixed assets 51 Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of share capital and exercise of stock options and warrants, net Dividend paid ) Decrease in long term Liabilities ) ) Investment in treasury stock, at cost ) ) ) Net cash provided by (used in) financing activities ) ) ) Effect of exchange rate on cash and cash equivalents ) 28 Increase (decrease)in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ Appendix A Additional consideration in a business combination Working Capital $ Long term assets Long term liabilities Goodwill $ Schedule A to Press Release Reconciliation from GAAP (In Thousands, Except Share and Per Share Data) ThreeMonths Ended Nine Months Ended September 30, September 30, Reconciliation of GAAP net income to adjusted EBITDA and to adjusted net income: Net income [1] $ Financial (income) expense, net ) ) ) Income taxes Deferred taxes expenses 62 Amortization Depreciation Merger expenses Stock based compensation [2] Adjusted EBITDA $ Financial (income) expense, net 40 ) Income taxes ) Depreciation ) Adjusted net income $ Adjusted net income per share $ Shares used in computing adjusted net income per share [1] Net income per share (diluted) was approximately $0.08 and $0.19 for the three months ended September 30, 2011 and 2010, respectively Net income per share (diluted) was approximately $0.36 and $0.42 for the nine months ended September 30, 2011 and 2010, respectively [2] Stock based compensation Maintenance, hosting and services costs $ $ 89 $ $ Software development 75 61 Selling and marketing General and administrative $ $ $ $
